ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Acsential Technologies, Inc.                  )      ASBCA No. 61827
                                              )
Under Contract No. W91247-l 7-C-0029          )

APPEARANCES FOR THE APPELLANT:                       Isaias "Cy'' Alba IV, Esq.
                                                     Matthew E. Feinberg, Esq.
                                                     Julia Di Vito, Esq.
                                                      PilieroMazza PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Jeremy D. Burkhart, JA
                                                     MAJ Wayne T. Branom III, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      Appellant moves for dismissal of this appeal with prejudice and the government
consents thereto. Accordingly, it is dismissed from the Board's docket with prejudice.

       Dated: February 14, 2019



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61827, Appeal of Acsential
Technologies, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals